Citation Nr: 0532046	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  04-17 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to August 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska.


FINDINGS OF FACT

1. The veteran was first diagnosed as  having a cervical 
spine disorder in 2002.

2. There is no competent medical evidence linking the 
veteran's cervical spine disorder to his military service.  


CONCLUSION OF LAW

No current disability concerning a cervical spine disorder 
was incurred in or aggravated during active duty service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in February 
2003, prior to the issuance of the rating decision currently 
on appeal.  Accordingly, the AOJ has timely complied with the 
VCAA's notice requirements.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the 
February 2003 letter referred to above informed the veteran 
of information and evidence needed to substantiate and 
complete a claim of service-connection.  Moreover, the 
veteran was generally advised to submit any additional 
evidence that pertained to the matter, including via 
statement of the case.  Pelegrini, 18 Vet. App. at 121.  

Also, the February 2003 letter informed the veteran of which 
portion of information should be provided by the claimant, 
and which portion VA would try to obtain on the claimant's 
behalf.  38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 
16 Vet. App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when necessary.  38 
C.F.R. § 3.159(c)(4)(i) (2005).  The RO has always been in 
possession of the veteran's service medical records.  Upon 
filing his claim, the veteran requested that the RO obtain 
medical records from Elmendorf AFB and all VA medical center 
("VAMC") records.  The RO subsequently obtained the 
veteran's latest VAMC records.  The RO was in possession of 
all of the veteran's prior VAMC records because the veteran 
pursued a service-connection claim for migraine headaches.  A 
request to both the NPRC and Elmendorf AFB for medical 
records revealed that no treatment records were found.  
Nevertheless, the veteran's Elmendorf AFB records are already 
part of the record, having been obtained relative to the 
veteran's prior claim.  Likewise, the RO earlier obtained 
private treatment records from the Anchorage Medical and 
Surgical Clinic, the Anchorage Family & Industrial Clinic, 
the St. Francis Medical Center, Dr. Martin, Valley Hospital, 
the Alaska Psychiatric Institute, Dr. Sture, DMD, and Dr. 
Gianipoulos, DMD.  The veteran also submitted various "buddy 
statements" in regards to his claim for service-connection 
of migraine headaches with dilantinogenic hyperplasia.  Most 
of this evidence is largely irrelevant to the veteran's claim 
currently on appeal; however the Board has reviewed it in 
close detail.

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2005).

The VA's duty to provide a medical examination has not been 
triggered.  
A review of the record reveals a current diagnosis of a 
cervical spine disorder and an in-service event, namely a 
head injury, but fails to disclose a competent medical 
opinion of the etiology of that disorder.  Although the 
veteran has given a statement to the effect that he believes 
that his cervical spine disorder is related to his military 
service, it is noted that as a lay person he is not competent 
to give an opinion requiring medical knowledge, such as the 
etiology of a cervical spine disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As such, VA has fulfilled 
its duties to the veteran to the extent possible given the 
particular circumstances of this case.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2005).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Analysis

As previously noted, the veteran served from January 1965 to 
August 1966.  The veteran's service medical records have been 
carefully reviewed.  His enlistment physical examination was 
negative for any cervical spine disorder and during service 
there were no complaints or treatment of a cervical spine 
disorder.  The veteran's separation physical was likewise 
negative for complaints or treatment of a cervical spine 
disorder.  The veteran received a medical discharge for 
migraine headaches and has been granted service connection 
for the same.  

The veteran has stated that he believes that his cervical 
spine disorder was caused by the same in-service incident for 
which he has already been granted service connection for 
migraine headaches with dilantinogenic hyperplasia.  That 
incident was a fall resulting in head trauma and migraine 
headaches.  The veteran believes that over the years, his 
doctors have misdiagnosed him as having bursitis and 
tendonitis.  

A review of the record discloses that the first complaint of 
any neck pain occurred in 1995.  At that time the veteran 
described the pain as intermittent and "cramp like," and 
notably denied any injury to the neck.  A 1987 VAMC exam 
noted that the veteran had a negative cervical compression 
test.  The veteran had been seen at that time for carpel 
tunnel syndrome.  A 1988 examination by Dr. Martin notes that 
at the time neck range of motion was good.  No diagnosis of 
any cervical spine disorder was made until 2002, 
approximately 36 years after the veteran's discharge.

In 2002 the veteran visited the VAMC complaining of right arm 
numbness when slumping his back in certain positions.  
Subsequently, an MRI was performed and the veteran was 
diagnosed as having C5-6 disc herniation to the left with 
mass effect on the thecal sac and C6-7 disc degeneration.    

Upon consideration of the above-referenced evidence, the 
Board finds that although the veteran might currently be 
diagnosed as having a cervical spine disorder, there is no 
competent medical evidence of record to substantiate service 
connection of his cervical spine disorder.  No competent 
medical opinion of the etiology of the veteran's cervical 
spine disorder appears anywhere in the record.  

Although the veteran has given a statement to the effect that 
he believes that he currently has a cervical spine disorder 
and that there is a relationship between service and this 
disorder, it is noted that as a lay person he is not 
competent to give an opinion requiring medical knowledge, 
such as the etiology of a cervical spine disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

On the basis of the above, the preponderance of the evidence 
is against the veteran's claim of service connection of a 
cervical spine disorder.  


ORDER

Entitlement to service-connection for a cervical spine 
disorder is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


